Title: To James Madison from Edward Coles, 22 May 1813
From: Coles, Edward
To: Madison, James


Dear Sir
Philadelphia May 22d 1813
As a good deal of feeling has been excited here by some military appointments, made during the present recess of the Senate, I consider it my duty to give some facts, and a hint of an impression which prevails with some of the best friends of the State and General Government. Are you apprised that all the appointments, many of which are important ones too, that have been lately made in this part of the State, have been conferred on anti-Snyderites, or of the Leib party? I have been told by several of your political friends who seemed to be acquainted with particulars that the Adjutant General, the Assistant Adjt. Gen., the Assistant Inspector Genl., three field Officers, a Cap. of Cavalry, one or two Captains of artillery or Infantry have been lately appointed and all of them of this opposition party. But above all the late Editor of the Whig Chronicle (Goodman) without any particular qualifications received from the hands of Leib on his return from the last session of Congress the Commission of Cap. of Artillery, and has, I am told, worn the uniform and received the pay as such untill about a week since when it was discovered there was no vacancy in the artily., and Col. Fotterall, lately appointed in the 12 months service, has been requested (it is said by the Sec. of War) to recommend Goodman to you as a Captain in his Regiment.
To give you some idea of the feeling which exists here relative to some of these appointments, it is only necessary to refer you to Mr. Ingersoll for the particulars of the insult given by the Militia at the late simi-annual parade, where Gen. Bloomfield and staff being invited by the officer of the day to review the Militia, it was ascertained that they would not submit to be reviewed, if Dun, the Assistant Adjutant General, formed one of the Generals staff, and to prevent a riot he was ordered by Gen. Bloomfield to return to his quarters in the City. But in this case the objections were not so much to the party to which he belonged as to the moral character and standing of the Man.
I find but few persons censuring you for these appointments, but an impression prevails with many that the Secretary of War thinks too highly of Duane and his friends, and suffer them to have too much influence over him. Enough has come to my knowledge to induce me to make this impression known to you.
I have received your late letter enclosing me a draft on the Pennsylvania Bank. By the enclosed to Mrs. M. you will be informed of my health &c &c. With the most affectionate regard and esteem I am your friend
Edward Coles
